MANN, Judge.
After denial of the motion filed herein by the Public Defender for the Fifth Judicial Circuit for leave to withdraw as counsel the defender filed a “brief” for the appellant informing us that the appeal was frivolous. Our cursory inspection of the record indicates that at least the two points raised by the appellant himself, and conceivably others, while they may ultimately be decided against the appellant, are not frivolous and ought to be briefed. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 2d 493 (1967).
We relinquish jurisdiction temporarily to the trial court for the appointment of appellate counsel who will be directed to file a brief for the appellant herein within sixty days of the trial court’s order, appellee’s brief and appellant’s reply to follow in due course under the Florida Appellate Rules, 32 F.S.A.
LILES, C. J., and McNULTY, J., concur.